Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 5, 29 and 31-32 are pending. Applicant’s amendment filed on 12/9/2021 is acknowledged.

EXAMINER'S AMENDMENT

2.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3. Authorization for this Examiner's Amendment was given in a telephone interview with Cynthia Kozakiewicz on 3/4/2022.

In the Claims:

4. Claim 29 has been cancelled.

5.  In claim 5, subsection b.1)a), line 3, the phrase “lambda light chain;" has been replaced with – lambda light chain; or –.

6.  In claim 5, subsection b.1)I)iii), line 2, the phrase “kappa light chain;" has been replaced with – kappa light chain; or –.

7.  In claim 5, subsection b.2)c)I)ii), line 3, the phrase “kappa light chain;" has been replaced with – kappa light chain; or –.

REASONS FOR ALLOWANCE

8. The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment in conjunction with the examiner’s amendment above has overcome the prior claim rejections under 35 USC 112 for indefiniteness.

Applicant has also overcome the written description rejection because applicant has eliminated using a “variable domain specific affinity chromatography media” as part of the currently claimed purification process.

Applicant has also overcome the ODP rejection over US Patent No: 10,597,465 because the ‘465 does not specifically recite culturing a single cell line capable of expressing one immunoglobulin heavy chain and at least three immunoglobulin lights chains wherein at least one light chain is a kappa light chain and at least one is a lambda light chain with the further conditions recited in the claim such as when the single cell line expresses an immunoglobulin light chain that includes at least a portion of a kappa light chain and two immunoglobulin light chains that includes at least a portion of a lambda light chain (see claim 1, subsection b.1)a). 

The secondary reference Fischer (US 2012/0184716), which was also considered the closest prior art, also does not teach this missing part of the ‘465. The ‘716 publication does not teach culturing a single cell line capable of expressing one immunoglobulin heavy chain and at least three immunoglobulin lights chains where for example the immunoglobulin light chain includes at least a portion of a kappa light chain and two immunoglobulin light chains includes at least a portion of a lambda light chain. The Response to the OA and declaration by Nicolas Fisher submitted on 3/30/2021 that producing the various subsets of antibodies using the currently claimed purification procedure a protein A affinity chromatography media followed by Kappa, lambda or a combination thereof by co-expression of a single common antibody heavy chain and three light chains was a challenging process (see for example p. 3 of the declaration) was considered persuasive and one of skill in the art would not have a reasonable expectation of success in doing this based on the general teachings of Fischer which is considered to teach expressing in a single host cell a common immunoglobulin heavy chain with a kappa and lambda light chain, but not wherein the single cell line expresses for example a kappa light chain and 2 lambda light chains (see claim 5, subsection 5.1)a) or at least a portion of a lambda light chain and two light chains that include at least a portion of a kappa light chain (see base claim 5, subsection 5.2). In other words, while Fisher teaches the same two-step sequential affinity chromatography process, Fisher does not specifically recite starting out with purifying the same antibody mixture as currently recited. 

Accordingly, claims 5 and 31-32 are deemed allowable. 

9.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 2, 2022				/JAMES  ROGERS/


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        

	
	
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644